DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, line 8, it is unclear what are the metes and bounds of the limitation “substantially less than the first arc length”.   In other words, how much is meant by the term “substantially less than”.   This same indefinitely applies to claim 21.
Referring to claim 6, the phrase “the first material comprises at least one second material” is unclear.  For examination purposes, the examiner will assume the applicant intended to recite  - - the at least one region further comprises a second material - - .
Claim 19 depends from 16b.  There is no 16b in the application. For examination purposes, the examiner will assume the applicant intended to have claim 19 depend from claim 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,13-15,17,20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cunningham 4445734.
Referring to claims 1-2 and 21, Cunningham discloses a downhole assembly  and a  method of providing power comprising: providing a first tubular ( 17) including a first shoulder ( see near element 37); providing a second tubular including a second shoulder ( area where element 51 is located) ; and a transmission element that includes: a first portion disposed in the first shoulder, the first portion including an electrically conductive member( 43) having a first arc length that is greater than 180 degrees ; and a second portion disposed in the second shoulder, the second portion including a contacting element (59) having a second arc length that is substantially less than the first arc length, the second portion further including an outer insulating carrier (51) that defines a groove (57), and the contacting element disposed in the outer insulating carrier; wherein, when the first tubular is joined to the second tubular, the contacting element contacts the electrically conductive member and the second portion defines at least one region between the electrically conductive member and the second 
Referring to claims 3-4, Cunningham discloses the region comprises a gap and the gap comprises air (see fig. 3, there is a gap between in areas between the contact elements 59 and the ring 43).  
Referring to claim 5, Cunningham discloses the region comprises a first material (air, since there is a gap).
Referring to claim 13, Cunningham discloses the at least one region comprises a gap (see fig. 3, space between element 59) and wherein the first portion includes insulating material (37) surrounding a portion of the electrically conductive member.
Referring to claim 14, Cunningham discloses sealing edges (see fig. 5, at 65 and 47) in the second portion that seal moisture in the gap such that the moisture does not create a short circuit between the electrically conductive member and the first and second tubulars.  
Referring to claim 15, Cunningham discloses the sealing edges (65 and 47) contact the insulating material (37) when the first tubular is joined to the second tubular.
Referring to claim 17, Cunningham discloses wherein the first tubular (19) and the second tubular (23) are downhole tools in a bottom hole assembly.  
Referring to claim 20, Cunningham discloses  a first transmission line (33)  is electrically connected to the electrically conductive member and a second transmission .

Claim(s) 1-2,9-10,12,18,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Leslie et al. 20090101328
Referring to claims 1-2, Leslie discloses a downhole assembly  of providing power comprising: a first tubular (see fig. 4, element 29) including a first shoulder (where element 54-1 is located); a second tubular (29) including a second shoulder ( area where element 53-1 is located) ; and a transmission element  that includes: a first portion disposed in the first shoulder, the first portion including an electrically conductive member( 54.1) having a first arc length that is greater than 180 degrees ; and a second portion disposed in the second shoulder, the second portion including a contacting element (59) having a second arc length that is substantially less than the first arc length, the second portion further including an outer insulating carrier (56) that defines a groove (see fig. 8, groove in element 56 where element 58 is located), and the contacting element disposed in the outer insulating carrier; wherein, when the first tubular is joined to the second tubular, the contacting element contacts the electrically conductive member and the second portion defines at least one region between the electrically conductive member and the second portion in areas of the groove where the contacting element does not contact the electrically conductive member (see fig. 8, there is a portion of element 56 that surround contact member 59 that contacts element  54.1 and element 59 does not contact element 54 at these areas.

Referring to claim 18, Leslie discloses the contacting element is a pin (59)
Referring to claim 20, Leslie discloses (see fig. 4)  a first transmission line (17)  is electrically connected to the electrically conductive member and a second transmission line (17) is connected to the contacting element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham 4445734 in view of  Fontenot 3518609.
Referring to claim 16, Cunningham discloses a transmission line  (33 at 63) that is connected to the contacting element but does not disclose the transmission line in in a passageway in the second tubular.  Fontenot teaches a  second tubular comprises a passageway (at 24), the passageway allowing passage of a transmission line (17), wherein the transmission line is electrically connected to a contacting element in a second portion; further comprising a sealing element ( 21) in the passageway, wherein the sealing element is sealing the passage way. As it is known to have a passageway in .

Allowable Subject Matter
Claims 6-8,11,19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feaster 2531120 disclose a downhole assembly with contacting element with arc length that is less than the arc length of an electrically conductive member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672